Order entered June 30, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00475-CV

                    IN RE NICOLAS BOULLET, Relator

         Original Proceeding from the 302nd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DF-19-07797

                                    ORDER
                  Before Justices Schenck, Nowell, and Garcia

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and DENY relator’s motion for temporary relief as moot.


                                          /s/   ERIN A. NOWELL
                                                JUSTICE